Jenkins, P. J.
The evidence in the instant suit in trover authorized the jury to find that the horse which was the subject-matter of the litigation was sold by the defendant to the plaintiff in consideration of the plaintiff’s having paid off certain notes which she had signed as security for the defendant, and that the defendant agreed to keep the horse for the plaintiff until he moved from plaintiff’s premises, and then surrender it to plaintiff, but, instead of doing so, carried it away with him. The jury were further authorized to find, from testimony of the plaintiff, that the horse was worth $150 at the time of its conversion. This is true despite the contrary testimony of plaintiff’s husband, to the effect that at the time of the trial the horse was not worth more than $50 or $55. Accordingly, it can not be said, as a matter of law, that the verdict in favor of the plaintiff, who elected to take a money verdict, in the amount of $132.09, was not authorized, and since no error of law is complained of, the judgment of the trial court overruling the motion for a new trial must be affirmed.

Judgment affirmed.


Stephens and Bell, JJ., concur.